Exhibit 10.2

 


FIFTH AMENDMENT TO FOURTH AMENDED
AND RESTATED CREDIT AGREEMENT
This FIFTH AMENDMENT TO FOURTH AMENDED AND RESTATED CREDIT AGREEMENT, dated as
of December 1, 2014 (this "Fifth Amendment"), is by and among (a) MISSION
BROADCASTING, INC. (the "Borrower"), a Delaware corporation, (b) each of the
Revolving Credit Lenders, (c) the Majority Lenders and (d) BANK OF AMERICA,
N.A., as administrative agent (the "Administrative Agent") for itself and the
other Lenders party to that certain Fourth Amended and Restated Credit
Agreement, dated December 3, 2012 (as amended, supplemented, and restated or
otherwise modified and in effect from time to time, prior to the date hereof,
the "Existing Credit Agreement", and as amended hereby, the "Credit Agreement"),
by and among the Borrower, the lending institutions party thereto (the
"Lenders") and the Administrative Agent.  Capitalized terms used herein without
definition shall have the meanings assigned to such terms in the Credit
Agreement.
WHEREAS, on the date hereof (prior to giving effect to the amendments set forth
in Section 3 below but after giving effect to the provisions of Section 2
below), the Borrower has reduced the Revolving Commitments by $22,000,000 so
that the Existing Credit Agreement provides for (i) Revolving Credit Commitments
in an aggregate principal amount of up to $8,000,000 and (ii) Term B-2 Loans in
the outstanding principal amount of $230,522,487.78.
WHEREAS, the Nexstar Borrower is entering into a new Sharing Arrangement with
Marshall Broadcasting Group, Inc. ("Marshall Broadcasting"), and in connection
therewith the Administrative Agent and certain of the Lenders have agreed to
provide a credit facility to Marshall Broadcasting, such facility to be on terms
and conditions and subject to documentation in all respects comparable to the
Revolving Credit Facility;
WHEREAS, the Borrower has proposed to amend the Existing Credit Agreement such
that the new facility to Marshall Broadcasting is integrated into the Existing
Credit Agreement in a comparable manner to the Revolving Credit Facility;
WHEREAS, Section 10.01 of the Existing Credit Agreement provides that the Loan
Parties may amend the Existing Credit Agreement with the consent of the Majority
Lenders;
WHEREAS, in connection with the Fifth Amendment, (1) Merrill Lynch, Pierce,
Fenner & Smith Incorporated, Credit Suisse Securities (USA) LLC, RBC Capital
Markets,1 and Wells Fargo Securities, LLC are Joint Lead Arrangers and Joint
Bookrunners and (2) Bank of America, N.A. is Administrative Agent;
WHEREAS, on the date hereof, the parties hereto desire to enter into this Fifth
Amendment to make certain amendments to the Existing Credit Agreement;
NOW THEREFORE, in consideration of the foregoing premises and for other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the parties hereby agree as follows:
§1.            Amendment to Defined Terms.  Capitalized terms used but not
defined herein shall have the meanings assigned to such terms in the Credit
Agreement.
§2.            Waiver of Section 2.06(a)(i) and Reduction of Revolving Credit
Facility.  Pursuant to Section 10.01 of the Existing Credit Agreement, the
Required Revolving Credit Lenders hereby waive the three Business Day prior
notice requirement for voluntary reductions of the Revolving Credit Facility. 
On and as of the Fifth Amendment Effective Date, the Revolving Credit Facility
shall be reduced by $22,000,000 and shall be in an amount equal to $8,000,000.
§3.            Amendment of the Existing Credit Agreement.  Pursuant to Section
10.01 of the Credit Agreement, and subject to the satisfaction of the conditions
set forth in Section 5 hereof and the waiver granted in Section 2 above, on and
as of the Fifth Amendment Effective Date:
(a)            The Existing Credit Agreement is, effective on the Fifth
Amendment Effective Date, hereby amended in its entirety to read as set forth in
the attached Annex I.
(b)            The Schedules to the Existing Credit Agreement are hereby amended
by replacing Schedule 1.01(a) with a new Schedule 1.01(a) in the form as set
forth in Annex II hereto.
(c)            The Schedules to the Existing Credit Agreement are hereby amended
by replacing Schedule 1.01(c) with a new Schedule 1.01(c) in the form as set
forth in Annex II hereto.
(d)            The Schedules to the Existing Credit Agreement are hereby amended
by replacing Schedule 1.01(d) with a new Schedule 1.01(d) in the form as set
forth in Annex II hereto.
(e)            The Schedules to the Existing Credit Agreement are hereby amended
by replacing Schedule 1.01(e) with a new Schedule 1.01(e) in the form as set
forth in Annex II hereto.
(f)            The Schedules to the Existing Credit Agreement are hereby amended
by replacing Schedule 2.01 with a new Schedule 2.01 in the form as set forth in
Annex II hereto.
(g)            The Exhibits to the Existing Credit Agreement are hereby amended
by replacing Exhibit E with a new Exhibit E thereto in the form as set forth in
Annex II hereto
(h)            The Exhibits to the Existing Credit Agreement are hereby amended
by adding a new Exhibit L thereto in the form as set forth in Annex II hereto.
§4.            Amendments of Exhibit J.
(a)            Section 5.03 of Exhibit J to the Existing Credit Agreement is
hereby amended and restated in its entirety to read as follows:
5.03            Governmental Authorization; Other Consents.  No approval,
consent, exemption, authorization, or other action by, or notice to, or filing
with, any Governmental Authority or any other Person is necessary or required in
connection with (a) the execution, delivery or performance by, or enforcement
against, any Nexstar Entity of this Agreement or any other Loan Document, other
than (i) the filing of certain of the Loan Documents with the FCC after the
Closing Date, and (ii) the prior approval of the FCC, as may be required for the
Lenders to exercise certain of their rights with respect to the Stations and the
Shared Service Party Stations, (b) as of the Closing Date, the grant by any
Nexstar Entity of the Liens granted by it pursuant to the Security Documents,
(c) as of the Closing Date, the perfection or maintenance of the Liens created
under the Security Documents (including the priority thereof), (d) approvals,
consents, exceptions, authorization, action, notice or filing under securities
laws or (e) the exercise by the Administrative Agent or any Lender of its rights
under the Loan Documents or the remedies in respect of the Collateral pursuant
to the Security Documents except for (i) filings necessary to perfect the Liens
on the Collateral granted by the Nexstar Entities in favor of the Secured
Parties from and after the Closing Date, (ii) the approvals, consents,
exemptions, authorizations, actions, notices and filings which have been duly
obtained, taken, given or made and are in full force and effect and (iii) those
approvals, consents, exemptions, authorizations or other actions, notices or
filings, the failure of which to obtain or make could not, individually or in
the aggregate for the Nexstar Entities, the Mission Entities and the Marshall
Entities, reasonably be expected to have a Material Adverse Effect.
(b)            Section 5.17 of Exhibit J to the Existing Credit Agreement is
hereby amended and restated in its entirety to read as follows:
5.17            Use of Proceeds.  The proceeds of the Revolving Credit Loans
shall be used to finance general corporate and working capital purposes of the
Borrower, any of its Restricted Subsidiaries, and to the extent permitted by the
terms of this Agreement, any of its Subsidiaries that are not Restricted
Subsidiaries, (including, to the extent permitted hereunder, Investments,
Sharing Arrangements, Capital Expenditures and Restricted Payments) and the
funding of any original issue discount in accordance with the terms set forth
herein; provided that in no event shall the proceeds of the Credit Extensions be
used in contravention of any Law or of any Loan Document.  The proceeds of the
Term A Loans shall be used in a manner consistent with the uses set forth in
Section 6.12(c).  The proceeds of the Term B-2 Loans shall be used to finance
general corporate and working capital purposes.


(c)            Section 5.22 of Exhibit J to the Existing Credit Agreement is
hereby amended and restated in its entirety to read as follows:
(a)            Each Nexstar Entity, and each Restricted Subsidiary of each such
entity, holds such validly issued Broadcast Licenses as are necessary to operate
the Stations as they are currently operated, and each such Broadcast License is
in full force and effect (it being recognized that, as indicated on
Schedules 5.22 as of the Closing Date, certain Stations may, from time to time,
operate pursuant to Special Temporary Authority granted by the FCC).  To the
Borrower's knowledge, each Shared Services Party holds such validly issued
Broadcast Licenses as are necessary to operate the Shared Services Party
Stations as they are currently operated.  As of the Closing Date, the Stations,
together with Broadcast Licenses, are identified on Schedule 5.22, and each such
Broadcast License has the expiration date set forth on Schedule 5.22.
(b)            No Nexstar Entity has knowledge of any condition imposed by the
FCC as part of any Broadcast License which is neither set forth on the face
thereof as issued by the FCC nor contained in the Communications Laws applicable
generally to stations of the type, nature, class or location of the Station or
Shared Services Party Station in question.  Except as otherwise set forth on
Schedules 5.22 and 5.22(c) as of the Closing Date, each Station, and, to the
Borrower's knowledge, each Shared Services Party Station has been and is being
operated in all material respects in accordance with the terms and conditions of
the Broadcast Licenses applicable to it and the Communications Laws.
(c)            Except as otherwise set forth on Schedule 5.22(c) as of the
Closing Date, no proceedings are pending or, to the knowledge of any Nexstar
Entity or any Restricted Subsidiary are threatened which may result in the
revocation, modification, non‑renewal or suspension of any applicable Broadcast
License of such Nexstar Entity, the denial of any pending applications, the
issuance of any cease and desist order or the imposition of any fines,
forfeitures or other administrative actions by the FCC with respect to any
Station, or, to the Borrower's knowledge, any Shared Services Party Station or
its operation, other than (i) any proceedings which, individually or in the
aggregate, could not reasonably be expected to have a Material Adverse Effect
and (ii) proceedings affecting the television broadcasting industry in general.
(d)            All reports, applications and other documents required to be
filed by the Nexstar Entities and their Restricted Subsidiaries with the FCC
with respect to the Stations, and, to the Borrower's knowledge, Shared Services
Party Stations have been timely filed, and all such reports, applications and
documents are true, correct and complete in all respects, except where the
failure to make such timely filing or any inaccuracy therein could not
reasonably be expected to have a Material Adverse Effect, and except as
otherwise set forth on Schedule 5.22(c) as of the Closing Date, no Nexstar
Entity nor any Restricted Subsidiary of a Nexstar Entity has knowledge of any
matters which could reasonably be expected to result in the suspension or
revocation of or the refusal to renew any Broadcast License or the imposition on
any Nexstar Entity or any Restricted Subsidiary of any material fines or
forfeitures by the FCC, or which could reasonably be expected to result in the
revocation, rescission, reversal or material adverse modification of the
authorization of any Broadcast License.
(e)            There are no unsatisfied or otherwise outstanding citations
issued by the FCC with respect to any Station or its operations, or, to the
Borrower's knowledge, any Shared Services Party Station or its operations.
(f)            Non‑U.S. voting interests held, directly or indirectly, are less
than 25 percent of the Ultimate Parent's total voting interests, and the total
equity of the Ultimate Parent held by non‑U.S. citizens, directly or indirectly,
is less than 25 percent of the Ultimate Parent's total equity.
(d)            Section 5.23 of Exhibit J to the Existing Credit Agreement is
hereby amended and restated in its entirety to read as follows:
5.23            Nexstar/Mission Agreements; Nexstar/Marshall Agreements.  All
Nexstar/Mission Agreements and Nexstar/Marshall Agreements in effect on the
Fifth Amendment Effective Date are listed on Schedule 1.01(a), and full and
complete copies thereof have been delivered to the Administrative Agent together
with all exhibits, schedules, annexes and other documents related thereto or
executed in connection therewith.
(e)            Section 5.25 of Exhibit J to the Existing Credit Agreement is
hereby amended and restated in its entirety to read as follows:
5.25            Cross Collateralization, Cross Default and Cross Guaranties of
the Nexstar and Marshall Entities.


(a)            Cross Default.  The provisions of this Agreement are effective to
provide that the occurrence of a Marshall Event of Default under the Marshall
Credit Agreement will result in an Event of Default under this Agreement.


(b)            Cross Guaranties.  The Nexstar Guaranty of Marshall Obligations
is effective to bind the Nexstar Entities to an unconditional guarantee of the
Marshall Obligations and is a legal, valid and binding obligation of the Nexstar
Entities, enforceable against each such Nexstar Entity in accordance with its
terms, except as such enforceability may be limited by Debtor Relief Laws and by
general principles of equity.


(c)            Cross Collateralization.  The Nexstar Security Agreement, Nexstar
Pledge Agreements and Mortgages are effective to create for the benefit of the
Secured Parties legal, valid and enforceable Liens on, and security interests
in, the Collateral to secure payments of all or any portion of the Marshall
Obligations and the Obligations.


§5.            Conditions to Effectiveness.  This Fifth Amendment shall become
effective as of the date set forth above upon the satisfaction of the following
conditions (such effective date, the "Fifth Amendment Effective Date"):
(a)            there shall exist no Default both immediately before and after
giving effect to this Fifth Amendment;
(b)            the Administrative Agent shall have received a counterpart
signature page to this Fifth Amendment, duly executed and delivered by the
Borrower, the Administrative Agent, each Guarantor, the owners of the Equity
Interests of the Mission Borrower (the "Pledgors"), the Majority Lenders and
each of the Revolving Credit Lenders;
(c)            the Administrative Agent shall have received, on behalf of
itself, the Collateral Agent, the Lenders, the Nexstar Swing Line Lender and the
Nexstar L/C Issuers, (i) an opinion of Kirkland & Ellis LLP, counsel for the
Nexstar Borrower, the other Nexstar Entities and the Mission Entities, addressed
to the Nexstar L/C Issuers, the Administrative Agent, the Collateral Agent and
the Lenders and permitted to be relied upon by any persons who become Lenders,
in each case in form and substance reasonably satisfactory to the Administrative
Agent and the Lenders and customary for senior secured credit facilities in
transactions of this kind (including a customary no conflicts opinion with
respect to the Senior 6⅞% Notes due 2020 and Senior 6⅞% Notes due 2020
Indenture) and (ii) an opinion of Wiley Rein, LLP, special FCC counsel for the
Nexstar Entities and the Mission Entities, addressed to the Nexstar L/C Issuers,
the Administrative Agent, the Collateral Agent, the Nexstar Swing Line Lender
and the Lenders and capable of being relied upon by any persons who become
Lenders, in form and substance reasonably satisfactory to the Administrative
Agent;
(d)            the Administrative Agent shall have received (i) certificates of
good standing from the applicable secretary of state of organization of each
Loan Party, certificates of resolutions or other action, incumbency certificates
and/or other certificates of a Responsible Officers of each Loan Party as the
Administrative Agent may reasonably require evidencing the identity, authority
and capacity of each Responsible Officer thereof authorized to act as a
Responsible Officer in connection with this Fifth Amendment, and (ii) a
certificate of a Responsible Officer of the Borrower attaching the resolutions
adopted by the Borrower approving or consenting to the Fifth Amendment;
(e)            the representations and warranties set forth in this Fifth
Amendment shall be true and correct in all material respects as of the date of
this Fifth Amendment (except (1) to the extent that such representations and
warranties specifically refer to an earlier date, in which case they are true
and correct in all material respects as of such earlier date and (2) that any
representation or warranty that is qualified by "materiality" or "Material
Adverse Effect" shall be true and correct in all respects);
(f)            the Nexstar Credit Agreement shall be amended on a substantially
similar basis (but only as applicable) for the Nexstar Borrower, as the terms
set forth in this Fifth Amendment;
(g)            the Marshall Credit Agreement and each Security Document (as
defined in the Marshall Credit Agreement) shall be executed, delivered and
effective;
(h)            the Administrative Agent shall have received (i) an amended and
restated  Mission Guaranty of Nexstar Obligations, (ii) an amended and restated
Nexstar Guaranty of Mission Obligations, and (vii) such other amendments and
restatements of the Security Documents conforming to the provisions of this
Fifth Amendment, as the Collateral Agent and/or the Administrative Agent may
require, in each case, duly executed and delivered by each party thereto and
effective as of the date hereof;
(i)            the Administrative Agent shall have received an amended and
restated Revolver Reallocation letter, duly executed by the Revolving Credit
Lenders;
(j)            the Administrative Agent shall have received the Intercreditor
Agreement Among Lenders, duly executed by (a) the Collateral Agent, (b) the
Administrative Agent, (c) the Administrative Agent on behalf of the Lenders, (d)
the Nexstar Administrative Agent, (e) the Nexstar Administrative Agent on behalf
of the Nexstar Lenders, (f) the Marshall Administrative Agent and (g) the
Marshall Administrative Agent on behalf of the Marshall Lenders;
(k)            intentionally omitted;
(l)            the Administrative Agent shall have received the Fifth Amendment
Administrative Agent Fee Letter, duly executed by the Borrower, the Nexstar
Borrower, the Marshall Borrower, the Parent Guarantors and the Administrative
Agent;
(m)            the Borrower shall have paid all fees and expenses required to be
paid prior to or concurrently with the execution of this Fifth Amendment by the
Fifth Amendment Administrative Agent Fee Letter and any fee letter executed
among the Borrower and any Agent, Arranger or Lender (or combination thereof);
and
(n)            the Borrower shall have paid all reasonable invoiced fees and
expenses of the Administrative Agent's counsel, Winstead PC, and the
Administrative Agent shall have received evidence of payment of all other
reasonable and documented out‑of‑pocket costs and expenses (including, without
limitation, legal fees and expenses) that have been invoiced prior to the
effective date of this Fifth Amendment.
§6.            Consent regarding Changes to Loan Documents.  The Majority
Lenders hereby consent to an amendment and/or amendment and restatement of any
Loan Document (other than the Credit Agreement) to conform to the provisions of
this Fifth Amendment and the Existing Credit Agreement, as amended hereby.  The
Majority Lenders hereby authorize the Collateral Agent and the Administrative
Agent, on behalf of the Lenders, to execute and deliver such amendment and/or
amendment and restatement to each such Loan Document.
§7.            Affirmation of Mission Entities.  Each of the Mission Entities
hereby affirms its Obligations under the Credit Agreement, each of the other
Loan Documents to which each is a party, each of the Nexstar Loan Documents to
which each is a party and each hereby affirms its absolute and unconditional
promise to pay to the Lenders the Loans and all other amounts due (i) under the
Credit Agreement (as amended hereby) and the other Loan Documents and (ii) under
the Nexstar Credit Agreement (as amended) and the Nexstar Loan Documents.
§8.            Representations and Warranties.  Each of the Mission Entities
represents and warrants to the Administrative Agent and the Lenders, immediately
after giving effect to this Fifth Amendment, as follows:
(a)            Representations and Warranties.  Each of the representations and
warranties contained in Article V of the Credit Agreement are true and correct
in all material respects on and as of the date hereof (giving effect to this
Fifth Amendment), except to the extent such representations and warranties are
already qualified by materiality, in which case, such representations and
warranties are true and correct in all respects and to the extent that such
representations and warranties relate specifically to a prior date.
(b)            Enforceability.  The execution and delivery by the Mission
Entities of this Fifth Amendment, and the performance by the Mission Entities of
this Fifth Amendment and the Credit Agreement, as amended hereby, and each of
the Loan Documents (and amendments, restatements and substitutions therefore in
connection with this Fifth Amendment) are within the corporate authority of each
of the Mission Entities and have been duly authorized by all necessary corporate
proceedings.  This Fifth Amendment and the Credit Agreement, as amended, and
each of the Loan Documents (and amendments, restatements and substitutions
therefore in connection with this Fifth Amendment) hereby, constitute valid and
legally binding obligations of each of the Mission Entities, enforceable against
it in accordance with their terms, except as enforceability may be limited by
Debtor Relief Laws and by general principles of equity.
(c)            No Default.  No Default has occurred and is continuing, and no
Default will result from the execution, delivery and performance by the Mission
Entities of this Fifth Amendment, the other Loan Documents or from the
consummation of the transactions contemplated herein.
§9.            No Other Amendments, etc.
(a)            Except as expressly provided in this Fifth Amendment, (a) all of
the terms and conditions of the Credit Agreement and the other Loan Documents
(as amended and restated in connection herewith, if applicable) remain
unchanged, and (b) all of the terms and conditions of the Credit Agreement, as
amended hereby, and of the other Loan Documents (as amended and restated in
connection herewith, if applicable) are hereby ratified and confirmed and remain
in full force and effect.  Nothing herein shall be construed to be an amendment,
consent or a waiver of any requirements of any Mission Entity or of any other
Person under the Credit Agreement or any of the other Loan Documents except as
expressly set forth herein or pursuant to a written agreement executed in
connection herewith.  Nothing in this Fifth Amendment shall be construed to
imply any willingness on the part of the Administrative Agent or any Lender to
grant any similar or future amendment, consent or waiver of any of the terms and
conditions of the Credit Agreement or the other Loan Documents.
(b)            Without limiting the foregoing, each of the Loan Parties to the
Guaranties and the Security Documents hereby (i) acknowledges and agrees that
all of its obligations under the Mission Guaranty Agreements, the Mission
Guaranty of the Nexstar Obligations, and the Security Documents are reaffirmed
and remain in full force and effect on a continuous basis, (ii) reaffirms each
Lien granted by each Loan Party to the Collateral Agent for the benefit of the
Secured Parties and reaffirms the guaranties made pursuant to the Mission
Guaranty Agreements and the Mission Guaranty of the Nexstar Obligations,
(iii) acknowledges and agrees that the grants of security interests by and the
guaranties of the Loan Parties contained in the Mission Guaranty Agreements, the
Mission Guaranty of the Nexstar Obligations and the Security Documents are, and
shall remain, in full force and effect after giving effect to the Fifth
Amendment, and (iv) agrees that all Obligations are Guaranteed Obligations (as
defined in the Guaranties).
(c)            This Fifth Amendment is a Loan Document under the terms of the
Credit Agreement.
§10.            Execution in Counterparts.  This Fifth Amendment may be executed
in any number of counterparts and by each party on a separate counterpart, each
of which when so executed and delivered shall be an original, but all of which
together shall constitute one instrument.  In proving this Fifth Amendment, it
shall not be necessary to produce or account for more than one such counterpart
signed by the party against whom enforcement is sought.
§11.            Interpretation.  This Fifth Amendment, the Credit Agreement and
the other Loan Documents are the result of negotiation among, and have been
reviewed by counsel to, among others, the Administrative Agent and the Borrower
and are the product of discussions and negotiations among all parties. 
Accordingly, this Fifth Amendment, Credit Agreement and the other Loan Documents
are not intended to be construed against the Administrative Agent or any of the
Lenders merely on account of the Administrative Agent's or any Lender's
involvement in the preparation of such documents.
§12.            Governing Law.  This Fifth Amendment shall be governed by, and
construed in accordance with, the law of the State of New York applicable to
agreements made and to be performed entirely within such state.
§13.            Miscellaneous.  The captions in this Fifth Amendment are for
convenience of reference only and shall not define or limit the provisions
hereof.
 
[Remainder of Page Intentionally Left Blank]



--------------------------------------------------------------------------------



1 RBC Capital Markets is a marketing name for the investment banking activities
of Royal Bank of Canada.

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the undersigned have duly executed this Fifth Amendment as
of the date first set forth above.
 
 
The Borrower:
 
 
 
 
MISSION BROADCASTING, INC.
 
 
 
 
By:
/s/ Dennis P. Thatcher
 
Name:
Dennis P. Thatcher
 
Title:
President and Treasurer

 
 
 
 
 
 
[Signature Page to Fifth Amendment to Fourth Amended and Restated Credit
Agreement]

--------------------------------------------------------------------------------

 
 
 
 
The Administrative Agent:
 
 
 
 
BANK OF AMERICA, N.A.,
as Administrative Agent
 
 
 
 
By:
/s/ Don B. Pinzon
 
Name:
Don B. Pinzon
 
Title:
Vice President

 

 
 
 
 
 
 
 
[Signature Page to Fifth Amendment to Fourth Amended and Restated Credit
Agreement]


--------------------------------------------------------------------------------





RATIFICATION OF GUARANTORS AND PLEDGORS
Each of the undersigned Guarantors and Pledgors hereby (a) acknowledges and
consents to the foregoing Fifth Amendment and the Mission Entities' execution
thereof; (b) joins the foregoing Fifth Amendment for the purpose of consenting
to and being bound by the provisions thereof, (c) ratifies and confirms all of
their respective obligations and liabilities under the Loan Documents to which
any of them is a party and ratifies and confirms that such obligations and
liabilities extend to and continue in effect with respect to, and continue to
guarantee and secure, as applicable, the Obligations of the Borrower under the
Credit Agreement and (d) acknowledges and confirms that the liens and security
interests granted by such Guarantor or Pledgor, as applicable, pursuant to the
Loan Documents are and continue to be valid and perfected first priority liens
and security interests (subject only to Permitted Liens (as defined in the
Security Agreement)) that secure all of the Obligations on and after the date
hereof.
 
The Gurantors:
 
 
 
 
NEXSTAR BROADCASTING, INC.
 
 
 
 
By:
/s/ Thomas E. Carter
 
Name:
Thomas E. Carter
 
Title:
Executive Vice President and Chief Financial Officer

 
 
 
 
 
NEXSTAR BROADCASTING GROUP, INC.
 
NEXSTAR FINANCE HOLDINGS, INC.
 
 
 
 
By:
/s/ Thomas E. Carter
 
Name:
Thomas E. Carter
 
Title:
Executive Vice President and Chief Financial Officer

 
 
 
[Signature Page to Fifth Amendment to Fourth Amended and Restated Credit
Agreement]

--------------------------------------------------------------------------------

 
 
 
 
The Pledgors:

 
 
 

  /s/ Nancie Smith
 
Nancie Smith

 
 
 

 
/s/ Dennis P. Thatcher
 
Dennis P. Thatcher

 
 
 
 
 
 
[Signature Page to Fifth Amendment to Fourth Amended and Restated Credit
Agreement]